DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 13-20 in the reply filed on 06/15/22 is acknowledged.
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/22.
Drawings
The drawings have been received on 02/24/20 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined;  black and gray shading; and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Claim 18 objected to because of the following informalities: “attached to the worm gear and a non-centric location” should read “attached to the worm gear at a non-centric location”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first mechanism … that transfers rotational movement” in claim 14, and “a second mechanism… that converts rotational movement” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litscher et al. (US 2009/0270812).
Regarding claim 1, an invention relating to surgical cutters, Litscher discloses (Figs. 1 & 21) a reciprocating drive system (5) for a cutting tube comprising: a power source [i.e. power cord (Par. 0092)]; a motor (11) connected to the power source and having a drive shaft (901) extending therefrom; a first spur gear (903) attached to the drive shaft (Par 0135); a worm (905) connected to the drive shaft (Par. 0135); a cutting tube (77; Par. 0064 & 0094) adjacent the drive shaft and parallel thereto (Fig. 21); a second spur gear (907) surrounding the cutting tube and meshed with the first spur gear (Par. 0135); a worm gear (911) positioned under the worm and meshed therewith (Par. 0135) such that rotation of the worm around a first axis results in rotation of the worm gear around a second axis perpendicular to the first axis (see annotated figure below); and, a crank (915) attached at one end to the worm gear and at a second end to a collar (917) attached to the cutting tube (Par. 0135); wherein rotation of the drive shaft causes rotation of the cutting tube via the first and second spur gears and simultaneously causes reciprocating translation of the cutting tube along a longitudinal axis thereof (Par. 0135).

    PNG
    media_image1.png
    363
    759
    media_image1.png
    Greyscale

Regarding claim 2, Litscher discloses the reciprocating drive system of claim 1. However, Litscher further discloses (Fig. 1) comprising a first switch [i.e. power switch] connected to a toggle (398) and electrically located between the power source and the motor such that the motor cannot receive current from the power source unless the first switch is closed (Par. 0092).
Regarding claim 13, an invention relating to surgical cutters, Litscher discloses (Figs. 1-2D) a tissue resection device (5) comprising: a power source [i.e. power cord (Par. 0092)]; a single motor (11) connected to the power source (Par. 0092); an outer tube (76) having a first lumen (82), a closed distal end (81), and a window (89) through a sidewall thereof leading to the lumen, the window being located proximal of the closed distal end (Par. 0065); and, an inner tube (77) within the first lumen (Fig. 2D) and having a second lumen (93) extending between an open distal end (92) and an open proximal end (91), wherein the open proximal end is connected to a suction source [i.e. vacuum tube (Par. 0067)]; wherein the inner tube is connected to the motor such that when the single motor receives current from the power source, the inner tube rotates and reciprocates simultaneously within the outer tube (Par. 0064 & 0094).
Regarding claim 14, Litscher discloses the device of claim 13. Litscher discloses (Fig. 21) further comprising a first mechanism [Note, applicant’s specification details that the first mechanism comprises a first spur gear (Par. 0015). Element 903 is considered an equivalent structure] connecting the single motor and the inner tube that transfers rotational movement from a drive shaft (901) of the single motor to the inner tube (Par. 0094 & 0135).
Regarding claim 15, Litscher discloses the device of claim 14. Litscher discloses (Fig. 21) wherein the first mechanism comprises a first spur gear (903) attached to the drive shaft and a second spur gear (907) attached to the inner tube, wherein the first spur gear is meshed with the second spur gear (Par. 0135).
Regarding claim 16, Litscher discloses the device of claim 13. Litscher discloses (Fig. 21) further comprising a second mechanism [Note, applicant’s specification details that the second mechanism comprises a worm (Par. 0016). Element 905 is considered an equivalent structure] connecting the single motor and the inner tube that converts rotational movement from a drive shaft (901) of the single motor into reciprocating movement of the inner tube (Par. 0135).
Regarding claim 17, Litscher discloses the device of claim 16. Litscher discloses (Fig. 21) wherein the second mechanism comprises a worm (905) attached to the drive shaft and a worm gear (911) attached to the inner tube via a crank (915; Par. 0135).
Regarding claim 18, Litscher discloses the device of claim 17. Litscher discloses (Fig. 21) wherein the crank has a first end attached to the worm gear at a non-centric location (913) and a second end attached to a collar (917) on the inner tube (Par. 0135).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (US 2009/0270812) as applied to claim 2 above, and further in view of Kaplan et al. (US 2002/0055689).
Regarding claim 3, Litscher discloses the reciprocating drive system of claim 2. Litscher fails to disclose further comprising a second switch connected to an activation button and electrically located between the first switch and the motor such that the motor cannot receive current from the power source unless the first switch and second switches are closed.
In the analogous art of biopsy devices with actuators, Kaplan teaches (Figs. 12) a second switch (148) connected to an activation button (110 & 150) and electrically located between a first switch (108) and a motor (130) such that the motor cannot receive current from a power source (132) unless the first switch and second switches are closed [i.e. if the positioning switch (146) is in the open position, then the other two switches must be in the closed position for the motor to receive current from the power source] (Par. 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litscher to have a second switch connected to an activation button and electrically located between the first switch and the motor such that the motor cannot receive current from the power source unless the first switch and second switches are closed. Doing so would prevent accidental initiation of the reciprocal action of the needle [i.e. cutting tube] prior to the actual biopsy (Par. 0018), as taught by Kaplan.
Regarding claim 4, Litscher, as modified by Kaplan, discloses wherein the second switch is closed by depressing the activation button [see Kaplan paragraph 0085].
Regarding claim 5, Litscher, as modified by Kaplan, discloses wherein the reciprocating drive system of claim 3. Litscher fails disclose further comprising a third switch electrically located between the first switch and the motor such that the motor cannot receive current from the power source unless the first switch and at least one of the second and third switches are closed.
Kaplan teaches (Fig. 12) a third switch (146) electrically located between the first switch and the motor such that the motor cannot receive current from the power source unless the first switch and at least one of the second and third switches are closed (Par. 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litscher to have a third switch electrically located between the first switch and the motor such that the motor cannot receive current from the power source unless the first switch and at least one of the second and third switches are closed. Doing so would provide a safety switch to preclude injury to a patient in the event of malfunction of the instrument (Par. 0086), as taught by Kaplan.
Regarding claim 6, Litscher, as modified by Kaplan, discloses the reciprocating drive system of claim 5. Litscher fails to disclose wherein the third switch is biased closed and is opened by a sleeve attached to the cutting tube and reciprocating therewith.
Kaplan further teaches (Figs. 4) wherein the third switch is biased closed (Par. 0086) and is opened by a sleeve [i.e. rear section (144]] attached to the cutting tube (116 & 122) and reciprocating therewith (Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litscher to have the third switch is biased closed and is opened by a sleeve attached to the cutting tube and reciprocating therewith. Doing so would provide a safety switch to preclude injury to a patient in the event of malfunction of the instrument (Par. 0086), as taught by Kaplan.
Regarding claim 7, Litscher, as modified by Kaplan, discloses wherein the sleeve is positioned on the cutting tube and relative to the third switch such that the third switch is opened with the cutting tube is in an extended position [i.e. home position, see Kaplan paragraph 0086].
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Litscher et al. (US 2009/0270812) as applied to claim 13 above, and further in view of Kaplan et al. (US 2002/0055689).
Regarding claim 19, Litscher discloses the device of claim 13. Litscher fails to disclose further comprising a first switch and a second switch electrically connected in series between the power source and the single motor.
In the analogous art of biopsy devices with actuators, Kaplan teaches (Figs. 12) a first switch (108) and a second switch (110 & 148) electrically connected in series between the power source and the single motor (Par. 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litscher to have a first switch and a second switch electrically connected in series between the power source and the single motor. Doing so would prevent accidental initiation of the reciprocal action of the needle [i.e. cutting tube] prior to the actual biopsy (Par. 0018), as taught by Kaplan.
Regarding claim 20, Litscher, as modified by Kaplan, discloses the device of claim 19. Litscher fails to disclose further comprising a third switch connected in parallel with the second switch between the first switch and the single motor.
Kaplan teaches (Fig. 12) a third switch (146) connected in parallel with the second switch between the first switch and the single motor (Par. 0085-0086).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litscher to have a third switch connected in parallel with the second switch between the first switch and the single motor. Doing so would provide a safety switch to preclude injury to a patient in the event of malfunction of the instrument (Par. 0086), as taught by Kaplan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771